F I L E D
                                                         United States Court of Appeals
                                                                  Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS         March 27, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-61036
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANGELA MICHELLE ROUTE,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                        USDC No. 02-CR-18-4
                       --------------------

Before BARKSDALE, DEMOSS, and, BENAVIDES, Circuit Judges.

PER CURIAM:*

     Angela Michelle Route appeals the district court’s

affirmance of a magistrate judge’s order that she be detained

pending trial.    While this appeal was pending, Route pleaded

guilty to one of the counts of the indictment.    Because Route now

is in federal custody pursuant to a criminal conviction, her

request for release from pretrial confinement is moot as to that

count.   See Fassler v. United States, 858 F.2d 1016, 1018 (5th

Cir. 1988).    Although her appeal is not moot as to the remaining

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-61036
                               -2-

counts, in the absence of a motion for release pending

sentencing, Route would remain in custody even if we concluded

that the district court erred below.   Therefore, we AFFIRM.   See

Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992) (court

may affirm on any grounds supported by the record).

     AFFIRMED.